



Exhibit 10.1


REINSURANCE GROUP OF AMERICA, INCORPORATED


ANNUAL BONUS PLAN


Adopted February 20, 2020


1.
General Plan Purpose and Structure



The purpose of the Reinsurance Group of America, Incorporated Annual Bonus Plan
(the “ABP”) is to motivate superior, focused, and prudent performance on the
part of employees for the ultimate benefit of shareholders and employees. The
ABP is further intended to provide flexibility to the Company (as defined below)
in its ability to motivate, attract and retain the services of employees and
provide appropriate incentive compensation opportunities to employees for
achievement of established goals.


2.
Definitions



The following words and phrases, when used below, unless the context clearly
otherwise requires, shall have the following respective meanings:


a.
Award. Any right granted to a Participant under the ABP to receive Compensation
that is computed based upon the attainment of one or more Performance Goals.



b.
Award Agreement. Any written agreement, contract, or other instrument or
document (including without limitation, a performance grid or worksheet)
evidencing an Award.



c.
Board of Directors. The board of directors of Reinsurance Group of America,
Incorporated.



d.
Company. Reinsurance Group of America, Incorporated and its direct and indirect
subsidiaries.



e.
Compensation. The payment under an Award to which a Participant is entitled
under the ABP.



f.
Compensation Committee. The Compensation Committee of the Board of Directors or
any subcommittee thereof designated by such committee.



g.
Participant. An eligible employee of the Company who is designated by the
Compensation Committee, pursuant to the paragraph entitled “Participation”
below, as a participant in the ABP.



h.
Performance Criteria. The criteria, or any combination of criteria, that the
Compensation Committee selects for purposes of establishing the Performance Goal
or Performance Goals for a Participant for a Plan Year (or other period of
performance). The Performance Criteria that will be used to establish
Performance Goals may include, but are not limited to, the following:



•
operating earnings or income; operating earnings per share; adjusted operating
income per share; net income; total or net revenues; adjusted operating revenue;
gross or net premiums; shareholder return and/or value; retained earnings; book
value or book value per share; book value per share excluding all other
comprehensive income; gross or net margin; profit returns and margins; operating
or net cash flow; financial return ratios;






--------------------------------------------------------------------------------





return on equity; return on average adjusted equity; return on assets; return on
invested capital; earnings per share growth; change in embedded value and
embedded value of new business;


•
budget achievement; expenses; expense control; market capitalization; stock
price; market share; working capital; cash available to Company from a
subsidiary or subsidiaries; dividends; ratings; business trends and economic
value added; and



•
product development; client development; leadership; project progress; project
completion; quality; customer satisfaction; diversity and corporate governance.



i.
Performance Goals. The goals established in writing by the Compensation
Committee for the Plan Year based upon any one or more of the Performance
Criteria. The Performance Goals may be expressed in terms of overall Company
performance or the performance of a subsidiary, division, business unit or an
individual. The Performance Goals may be stated in terms of absolute levels or
relative to another company or companies or to an index or indices.



j.
Plan Year. The year on which the ABP is operated, which is presently the
calendar year with a start date of January 1 and an end date of December 31.



k.
Retirement Eligibility. A Participant attains a combination of age and years of
service that equal at least sixty-five (65); provided that for the purposes of
this calculation, the minimum number of years of service credited shall be five
(5) and the maximum number of years of service credited shall be ten (10).



3.
Plan Administration



The ABP shall be administered by the Compensation Committee. Subject to any
specific designation in the ABP and any limitations on its authority as
delegated by the Board of Directors, the Compensation Committee has the
exclusive power, authority and discretion to:


•
designate Participants to receive Awards;

•
determine the number of Awards to be granted;

•
determine the terms and conditions of any Award granted pursuant to the ABP,
including without limitation, any restrictions or limitations on the Award and
any schedule for lapse of forfeiture restrictions, based in each case on such
considerations as the Compensation Committee, in its sole discretion,
determines;

•
determine whether, to what extent, and pursuant to what circumstances an Award
may be canceled, forfeited or surrendered;

•
prescribe the form of each Award Agreement, which need not be identical for each
Participant;

•
decide all other matters that must be determined in connection with an Award;

•
establish, adopt or revise any rules and regulations as it may deem necessary or
advisable to administer the ABP;

•
interpret the terms of, and any matter arising pursuant to, the ABP or any Award
Agreement; and

•
make all other decisions and determinations that may be required pursuant to the
ABP or an Award Agreement as the Compensation Committee deems necessary or
advisable to administer the ABP.








--------------------------------------------------------------------------------





The Compensation Committee’s interpretation of the ABP, any Awards granted
pursuant to the ABP, any Award Agreement and all decisions and determinations by
the Compensation Committee with respect to the ABP are final, binding and
conclusive on all parties.


4.
Participation and Eligibility



Notwithstanding any other provision of this ABP, Participants in the ABP shall
be determined on an individual basis annually by the Compensation Committee, in
its sole discretion. Participation in the ABP is not a guarantee of employment.
Participation in one year does not guarantee participation in subsequent years.
No individual shall have any right to be granted an Award pursuant to the ABP.


Subject to the exceptions set forth herein, any regular full-time and part-time
employee of the Company may be selected by the Compensation Committee, in its
sole discretion, for participation in the ABP. Participants who work part-time
may receive a pro-rated Award based on scheduled work hours during the Plan Year
or pro-rated annual base salary for that Plan Year, as determined by the
Compensation Committee in its sole discretion. Temporary employees, contingent
workers and contractors are not eligible to participate in the ABP.


Awards are pro-rated for newly hired, promoted or department transferred
employees for the Plan Year. Newly hired Participants joining the Company after
September 30 of any Plan Year are not eligible to participate in the same year’s
ABP.


5.
Awards and Performance Goals



Awards. Awards may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Compensation Committee, subject to all terms and conditions of the ABP and the
applicable Awards. Subject to the terms of the ABP and the applicable Award,
after the applicable Plan Year (or other period of performance) has ended, a
Participant with an Award shall be entitled to receive Compensation, at the time
specified herein, to be determined as a function of and to the extent the
applicable Performance Goals have been achieved. To protect shareholders, no
awards of any kind will be payable for any fiscal year in which the performance
criteria falls below a specified amount (also known as the “trigger”) as
specified by the Compensation Committee for any given Plan Year (or other period
of performance).


Establishing Performance Goals. The Performance Goals for each Participant and
the amount of Compensation payable if those goals are met shall be established
in writing for each Plan Year (or other period of performance) by the
Compensation Committee no later than 90 days after the commencement of the
period of service to which the Performance Goals relate (which will generally be
the beginning of the Plan Year) and while the outcome of whether or not those
goals will be achieved is substantially uncertain. However, in no event will
such goals be established after 25% of the period of service to which the goals
relate has elapsed. Such goals and the Compensation payable for each Plan Year
(or other period) if the goals are achieved shall be set forth in each
Participant’s Award Agreement or in such other form and manner as the
Compensation Committee shall determine in its discretion.


Certification. No Compensation shall be payable to any Participant for any Plan
Year (or other period of performance) unless and until the Compensation
Committee certifies that the Performance Goals and any other material terms were
in fact satisfied.







--------------------------------------------------------------------------------





6.
Discretion



The Compensation Committee shall have the discretion to amend Compensation which
would otherwise be payable upon attainment of one or more Performance Goals in
whole or in part to the extent that it deems appropriate.


7.
Incentive Awards and Benefit Plans



The Compensation Committee shall pay Compensation in cash. Compensation shall be
included as “eligible compensation” for the Company’s retirement, group life
insurance and disability plans, unless otherwise excluded by prevailing plan
documents and/or local regulations.


8.
Award Forfeiture



In addition to all other terms and conditions herein, Awards are contingent upon
Participant performance. For example, an employee with a low performance rating
at the commencement date for any given Plan Year may be deemed ineligible to
participate in the ABP for that Plan Year. If the employee’s performance rating
improves, an ABP Award calculation may be given on a pro rata basis as of the
date of the performance change. A Participant whose individual performance is
deemed to be unsatisfactory at the conclusion of the applicable Plan Year may
forfeit all or a portion of his or her ABP Award, as determined by the
Compensation Committee in its sole discretion. Additionally, a Participant’s
employment file must be free of current disciplinary action to participate in
the ABP for that Plan Year.


A Participant whose active employment with the Company has been terminated prior
to the date Awards are determined and paid to other participants for such Plan
Year (or other period) shall forfeit all rights to any Award for such period,
unless the following circumstances are present (in which case, the Compensation
Committee may authorize an appropriate award in its sole discretion):


•
Participant’s active employment is terminated due to retirement after meeting
Retirement Eligibility requirements and if such retirement date is on or after
April 1 during the applicable Plan Year;

•
Participant becomes totally disabled (as determined by the Compensation
Committee, taking into account any applicable local regulatory guidelines); or

•
Participant dies.



Under such circumstances, or if local regulatory guidelines so require, the
Compensation Committee, in its sole discretion, may authorize an applicable
Award, generally on a pro rata basis, but only to the extent the applicable
Performance Goals have been met. Such Award shall be determined on a
case-by-case basis. Any payment under any Award shall be made within the
calendar year following the applicable Plan Year (or other period of
performance) to which such Award relates, or, if earlier, upon termination of
employment (to the extent not forfeited in accordance with the foregoing).









--------------------------------------------------------------------------------





9.
Other Administrative Matters



The ABP shall remain in effect until amended or terminated by the Compensation
Committee. The Company intends to maintain the ABP indefinitely but reserves the
right to amend or terminate it by Compensation Committee action at any time if
the Compensation Committee so determines in its sole discretion.


Awards may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, a Participant’s rights under the ABP shall be asserted during the
Participant’s lifetime only by the Participant or the Participant’s legal
representative.


A termination of employment shall not be deemed to have occurred for purposes of
providing for the payment of any amounts upon a termination of employment unless
such termination constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
Notwithstanding anything to the contrary, if a Participant is a “specified
employee” within the meaning of Section 409A, any payment otherwise due to such
Participant as a result of the Participant’s termination of employment will be
paid on the date six (6) months and one (1) day following the date of such
termination of employment (or upon death, if earlier), to the extent required to
avoid any adverse tax consequences under Section 409A.


The Company shall have the power and right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy Federal,
state and local, domestic or foreign, tax withholding.





